GOLDTH WAITE, J.
— The first question presented upon the record is, as to the action of the court in refusing to exclude from the jury the statement of one of the witnesses, that Russell, the party to whom the liquor was sold, was a person of known intemperate habits. It is true, that the *29general rule forbids the opinions or legal conclusions of witnesses from being given in evidence ; but the question as to intemperate habits is purely one of fact, and it can make no difference in principle, that being the case, that the matter in relation to which the witness is required to speak is made up of more than one fact. That it is a conclusion, is true ; but it is no more so than that a man is embarrassed with debt, which we have held to be competent evidence.—Massey v. Walker, 10 Ala. 288. There are legal conclusions which the law alone is authorized to draw, but this is not one of them. It follows, that as the evidence to the fact to which we have referred was proper, and the objection general, the court did not err in overruling it.
We regard, however, the refusal of the court to exclude the evidence that the intemperate habits of Russell were generally known in the community, as erroneous. The question was simply whether these habits were known to the defendants (Elam v. The State, 25 Ala. 53), and unless the evidence tended to bring home this knowledge to them, it was prima facie irrelevant. We are aware that the proposition that the general knowledge of a fact in a neighborhood, raises an inference as to the knowledge of each individual in the same neighborhood, has, on more than one occasion, received the sanction of this court; but on a careful examination of the question, we are satisfied that the rule as laid down cannot be sustained. We agree, that where a fact is of such a nature, or is surrounded by such circumstances, as to impress itself upon a neighborhood, or particular community, it will then create a presumption, more or less strong, as to the knowledge of each individual composing the community. This is nothing more than the 'assertion of the common principle, that whatever affects the whole affects the parts; and the inference then rests upon the positive character of the fact itself, or the attending circumstances. But because a fact is generally known, it does not follow that it is universally known ; on the contrary, as that which is within the knowledge of the greater portion of the community, may be properly said to be generally known, the proposition is unsound and illogical, as it makes that which affects a part only, extend to the whole. It has been urged, that the whole theory of circumstantial *30evidence is founded on the doctrine of probabilities, and this may be conceded, without admitting the rule as broadly as contended for. It is not enough, however, that there should be a mere probability. A presumption is “ an inference as to a fact not actually known, arising from its necessary or usual connection with others which are known.” — 1 Stark. Ev. 24. Here, the known fact is the knowledge by the community generally ; the inference is, the knowledge of the community universally ; or, in other words, the proposition may be stated thus : It is usual for the whole community to know, whatever the greater part of the community knows. We have carefully examined the English cases, and can find none which sustains the proposition — nothing in the text writers ; — and the entire absence of authority in relation to a rule of such general application, is convincing against its existence.
In this court the doctrine was first advanced in Ward v. Herndon, 5 Port. 382, in which the action was for a deceit, in representing one Simpson to be solvent and worthy of credit, under the influence of which representations the plaintiff sold him goods to a large amount. On the trial, the representations as to the solvency and credit of Simpson were established, and it was also proved that he was generally reputed to be insolvent in the neighborhood in which both the defendant and himself resided. This last evidence was objected to, and on error held to be admissible to bring home knowledge of the reputation to the defendants, on the ground. “ that no man is presumed to be so much of a recluse as not to know what is generally known and talked of in his neighborhood.” While with deference we dissent from the reason- . ing, we agree that the decision was correct, on the ground that the defendants occupied a relation to the party whom they recommended, which should have put them on inquiry as to his credit; and his general reputation where the law presumed he was best known, was a fact affecting his credit. — • Lawson v. Orear, 7 Ala. 784. In The Bank v. Parker, 5 Ala. 731, the same doctrine was again asserted, and Ormond, J., dissented ; but it will be found on an examination of that case, that what was there said upon the question we are now discussing was a dictum merely, as the point did not arise upon the record. The subsequent decisions rest entirely upon *31the cases we have referred to, treating the question as determined by them, without any examination into their correctness, or any new argument in their support. It is a matter of no small importance, that a rule which goes to the admissibility of evidence in so large a class of cases should be correctly settled ; and satisfied that it cannot be sustained as broadly as it has been laid down, we are bound to repudiate it. We would not, however, be understood as holding that the knowledge of a fact by one party will not, in any case, warrant the inference that it was communicated by him to another : we go no further than to deny the general proposition, that the knowledge of an individual as to any and every fact may be inferred from the mere circumstance that it is generally known in his neighborhood.
The views we have expressed apply to the charge of the court, and as it is probable the other questions presented on the record may not arise on another trial, we deem it unnecessary to decide them.
Judgment reversed, and cause remanded.